t c memo united_states tax_court albert horton and ramona osborne petitioners v commissioner of internal revenue respondent docket no 13145-02l filed date albert horton and ramona osborne pro sese rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respon- dent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in las vegas nevada at the time they filed the petition in this case on or about date petitioners jointly filed a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure total_tax of dollar_figure and tax due of dollar_figure when petitioners filed their joint_return they did not pay the tax due shown in that return on or about date petitioners jointly filed a tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure total_tax of dollar_figure and tax due of dollar_figure when petitioners filed their joint_return they did not pay the tax due shown in that return on date respondent assessed petitioners’ tax a sec_1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so well as an addition_to_tax and interest as provided by law for their taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent assessed petitioners’ tax as well as additions to tax and interest as provided by law for their taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for on date and date respectively respondent issued to petitioners notices of balance due with respect to petitioners’ unpaid liability for and petitioners’ unpaid liability for on or about date petitioners jointly filed an amended tax_return for each of their taxable years amended joint_return and amended joint_return in their amended joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld in part ii explanation of changes to income deductions and credits of their amended joint_return petitioners’ explanation for amending that return peti- tioners’ explanation for their amended joint_return con- 3on date respondent applied a payment of dollar_figure to petitioners’ account with respect to their taxable_year tained statements contentions and arguments that the court finds to be frivolous and or groundless in their amended joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld in part ii explanation of changes to income deductions and credits of their amended joint_return petitioners’ explanation for amending that return petitioners’ explanation for their amended joint_return contained statements contentions and arguments that the court finds to be frivolous and or groundless the internal_revenue_service irs determined that petition- ers’ amended joint_return and amended joint_return were frivolous and denied the refund claimed in each such amended_return on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of 4petitioners’ explanation for amending their joint_return contained statements contentions and arguments that are similar to the types of statements contentions and arguments contained in the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commiss- ioner tcmemo_2003_45 5petitioners’ explanation for amending their joint_return contained statements contentions and arguments that are similar to the types of statements contentions and arguments contained in the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra tax_lien with respect to petitioners’ unpaid liabilities for and on or about date in response to the notice of tax_lien petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioners did not notify the appeals_office in that form that they intended to make an audio recording of their appeals_office hearing petitioners attached a document to their form petitioners’ attachment to form that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless on or about date a settlement officer with the appeals_office settlement officer contacted petitioners by telephone and informed them that pursuant to a directive issued on date audio and stenographic recordings of appeals_office hearings would no longer be permitted 6petitioners’ attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner supra smith v commissioner supra 7from until date irs appeals had permitted audio recordings of hearings before it see notice_89_51 1989_1_cb_691 litigation_guideline_memorandum gl-17 on date irs appeals in an unpublished internal memorandum to all irs appeals area directors ended the audio recording of conferences or hearings before it that it had previously allowed and the continued on date the settlement officer held an appeals_office hearing with petitioners with respect to the notice of tax_lien relating to petitioners’ taxable years and petitioners secretly made an audio recording of part of their appeals_office hearing when the settlement officer discovered that petitioners were secretly recording their appeals_office hearing she asked them to stop recording the hearing and indi- cated that if they did not the hearing would be terminated thereafter the hearing was terminated prior to the appeals_office hearing the settlement officer gave petitioners form_4340 certificate of assessments payments and other specified matters with respect to each of their taxable years and on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner albert horton and a separate notice_of_determination to petitioner ramona osborne we shall refer collectively to those two notices as petitioners’ notices of determination an attachment to each such notice_of_determination stated in pertinent part continued settlement officer assigned to conduct a hearing regarding the notice of tax_lien with respect to petitioners’ unpaid liabilities for and promptly notified petitioners about that change verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of any applicable law or administra- tive procedure have been met certified transcripts forms were requested and reviewed in addition to the tax_return files for and the notice_and_demand letters were issued by regular mail on date for and on date for to the taxpayer’s last_known_address as required under sec_6303 letter meeting the notice condition imposed by sec_6320 was dated date and sent to the taxpayer’s last_known_address by certified mail the taxpayers responded timely with a request for a collection_due_process_hearing form received on date issues raised by the taxpayer forms certificate_of_official_record and forms certificate of assessments payments and other specified matters were provided by mail to the taxpay- ers in my hearing letter dated date on date when the taxpayers appeared for the hearing mr horton brought into the hearing a hand held tape recorder he was advised that the audio recording would not be allowed per our prior telephone conversation mr horton however did record our initial conversation and when this was discovered he was asked to stop recording or the hearing would be terminated the taxpayers chose to terminate the hearing and mrs horton stated that they wished for this brief meeting to be their due process hearing the hearing was concluded based on this no issues were raised by the taxpayers other than the lack of opportunity to audio record the hearing and no collec- tion alternatives were discussed at this meeting the taxpayers have made only one payment on these taxes since they were assessed that payment was for dollar_figure dated date the taxpayers have made no further attempt to resolve this liability when con- tacted by the automated collection site acs they refused to cooperate or discuss collection alterna- tives this prompted the filing of the nftl by acs who was assigned this case the records of the service indicate that the taxpayers continue this pattern of filing zero income zero tax due returns the taxpayers raised no other non-frivolous issues balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the courts have previ- ously addressed the taxpayers’ arguments and appeals does not have the authority for reconsideration of the matters the taxpayers received their required notices and the filing of the nftl was done in accordance with legal and procedural guidelines and is not subject_to with- drawal or release the taxpayers have made no attempt to resolve these liabilities since they were assessed the filing of the nftl was appropriate to protect the government’s interest the taxpayers chose to conclude the due process hearing prior to any discussion of the facts of the case or of collection alternatives lacking the taxpayer’s cooperation and based on their history of non-compliance the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary reproduced literally on date petitioners filed a petition with the court for review of petitioners’ notices of determination with respect to petitioners’ unpaid liabilities for and although not altogether clear petitioners may be alleging in their petition that the appeals office’s refusal to allow them to continue making an audio recording of their appeals_office hearing held on date was improper under sec_7521 except for that possible argument under sec_7521 the petition contains statements contentions arguments and requests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly 8the frivolous and or groundless statements contentions arguments and requests in petitioners’ petition are very similar to the frivolous and or groundless statements contentions arguments and requests in petitions filed by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 although petitioners did not receive a notice_of_deficiency with respect to their taxable years and the court finds the contentions and arguments which petitioners advanced in their petition and which challenge the existence or the amount of petitioners’ unpaid liabilities for and to be frivolous and or groundless we now turn to the remaining issues that petitioners raised at their appeals_office hearing and in the petition with respect to petitioners’ notices of determination which we shall review for abuse_of_discretion sego v commissioner supra goza v commissioner supra as was true of petitioners’ attach- ment to form petitioners’ explanation for their amended joint_return and petitioners’ explanation for their amended joint_return petitioners’ petition except for a possible argument under sec_7521 contains statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless we turn to petitioners’ possible argument under sec_7521 that the refusal by the appeals_office to permit petitioners to continue to make an audio recording of the appeals_office hearing held on date was improper throughout the period commencing with petitioners’ filing their joint_return with respondent and ending with their filing the petition with the court petitioners have made statements and requests and advanced contentions and arguments that the court has found to be frivolous and or groundless consequently even though we recently held in keene v commissioner t c __ that sec_7521 requires the appeals_office to allow a tax- payer to make an audio recording of an appeals_office hearing held pursuant to sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for another hearing under sec_6320 in order to allow petitioners to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in petition- ers’ notices of determination with respect to petitioners’ unpaid liabilities for and see iddollar_figure based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in 9we note that the record does not establish that petitioners complied with the requirement of sec_7521 that they present respondent with their request to make an audio recording of their appeals_office hearing in advance of that hearing 10see kemper v commissioner tcmemo_2003_195 determining to proceed with the collection action as determined in petitioners’ notices of determination with respect to peti- tioners’ unpaid liabilities for and in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
